ORDER AMENDING MEMORANDUM AND DENYING PETITION FOR REHEARING
The memorandum disposition filed on April 19, 2002, is amended as follows:
Page 5, Lines 13-16: Replace “However, because there is room for doubt as to whether the INS established that the conditions in the Philippines had improved to such an extent as to overcome the presumption of a well-founded fear of future persecution, further proceedings are necessary. See id.” with:
“However, on the basis of our review of the record, we hold that further proceedings are necessary.”
With this amendment, the petition for rehearing is DENIED.